 


109 HR 3982 IH: To establish a pilot program to eliminate certain restrictions on eligible certified development companies.
U.S. House of Representatives
2005-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3982 
IN THE HOUSE OF REPRESENTATIVES 
 
October 6, 2005 
Mr. Doolittle introduced the following bill; which was referred to the Committee on Small Business
 
A BILL 
To establish a pilot program to eliminate certain restrictions on eligible certified development companies. 
 
 
1.Short titleThe Act may be cited as the Small Business Freedom to Lend Act of 2005. 
2.Purpose The purpose of this Act is as follows: 
(1)To permit experienced and successful certified development companies to share their expertise and make loans in multiple States. 
(2)To eliminate burdensome rules that require qualified companies to create and maintain separate and distinct memberships, officers, boards of directors, and loan committees in each State they seek to serve. 
3.Pilot program to eliminate certain restrictions on eligible certified development companies 
(a)EstablishmentThe Administrator of the Small Business Administration shall establish a three-year pilot program to permit an eligible certified development company to make loans in any State that is contiguous to the State of incorporation of that company. 
(b)Eligible certified development company 
(1)In generalTo be eligible to participate in the pilot program established under subsection (a), a certified development company shall— 
(A)be designated as— 
(i)an accredited lender under section 507 of the Small Business Investment Act of 1958 (15 U.S.C. 697d); or 
(ii)a premier certified lender under section 508 of such Act (15 U.S.C. 697e); and 
(B)submit to the Administrator— 
(i)a written notice of intention to participate in the pilot program; and 
(ii)the names of the States in which the company intends to make loans. 
(2)No requirement of separate memberships, officers, boards of directors, or loan committeesA certified development company that is eligible under paragraph (1) shall be eligible regardless of whether it maintains, in each State in which it makes loans or intends to make loans, separate and distinct memberships, officers, boards of directors, and loan committees. 
(c)ReportNot later than 2 years after the date of the enactment of this Act, the Administrator of the Small Business Administration shall submit to Congress a report evaluating the success of the pilot program established under subsection (a), which shall include the number of companies that submitted applications to participate in such pilot program. 
4.Membership, officers, and boards of directors of certified development companiesSection 503 of the Small Business Investment Act (15 U.S.C. 637) is amended— 
(1)by striking Sec. 503 (e)(3). Notwithstanding any other provision of law and inserting the following: (3) Notwithstanding any other provision of law; and 
(2)in subsection (e), by inserting after paragraph (3), as redesignated by paragraph (1), the following new paragraph: 
 
(4)An officer, director, or manager of a qualified State or local development company may serve as an officer, director, or manager of another qualified State or local development company..  
 
